DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claim(s) 1-3, 5, 9-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al (US 2016/0259514 A1) in view of WAKATA (WO 2018/061119 A1).
As to claim 1: Sang discloses a foldable display device (Figs. 1-9, “a foldable display device 1000”) comprising:
a flexible substrate (Figs. 1-9, “a flexible substrate”; ¶0060); and 
a display layer comprising a 10first display portion, a second display portion and a foldable display portion connecting the first display portion and the second display portion (Figs. 2-3, “a display layer 110” comprising “a 10first display portion A11”, “a second display portion A21” and “a foldable display portion BL11” connecting the first display portion and the second display portion; ¶0006-0007, 0090),
wherein the foldable display device is in a first display status when a folding angle between the first display portion and the second display portion is less than a first predetermined angle (Fig. 9C shows the foldable display device is in a first display status when a folding angle between the first display portion and the second display portion is less than a first predetermined angle; ¶0034, 0051); and 
20the foldable display device is in a second display status when the folding angle is equal to or greater than the first predetermined angle (Fig. 9A, the foldable display device is in a second display status when the folding angle is equal to or greater than the first predetermined angle; ¶0160, 0175), the first display status is a turn-off status (Fig. 9C shows the first display status is a turn-off status; ¶0034,0176), and the second 
Sang does not expressly disclose a display layer disposed on the flexible substrate, wherein the flexible substrate has a plurality of openings, and the display layer 25overlaps at least a part of the plurality of openings. However, Wakata teaches a foldable display device comprises a flexible substrate, and a display layer disposed on the flexible substrate, wherein the flexible substrate has a plurality of openings, and the display layer 25overlaps at least a part of the plurality of openings (Figs. 4, 7, “a foldable display device 14” comprises “a flexible substrate 2b”, and “a display layer 5” disposed on the flexible substrate, wherein the flexible substrate has a plurality of openings, and the display layer 5 25overlaps at least a part of the plurality of openings; ¶0062-0065, 0089-0097). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sang to dispose the display layer on the flexible substrate, wherein the flexible substrate has a plurality of openings, and the display layer 25overlaps at least a part of the plurality of openings as taught by Wakata. The motivation would have been in order to provide a plurality of holes in the bent portion of the flexible substrate (Wakata: ¶0061).
As to claim 10: Claim 10 is another version of claim 1. The combination of the prior arts Sang and Wakata disclose a foldable display device (Sang: Figs. 1-9, “a foldable display device 1000”; Wakata: Figs. 1-7, “a foldable display device 10/14”; ¶0009-0012), comprising: 
a flexible substrate (Sang: Figs. 1-9, “a flexible substrate”; ¶0060; Wakata: Figs. 7, “a flexible substrate 2b”); and 

wherein the flexible substrate has a plurality of openings, and the display layer overlaps at least a part of the plurality of openings (Wakata: Figs. 4, 7, the flexible substrate 2b has a plurality of openings, and the display layer overlaps at least a part of the plurality of openings; ¶0062-0065, 0089-0097).  
As to claim 2: Sang discloses the first predetermined angle is less than 15 degrees (Fig. 9C shows the first predetermined angle is less than 15 degrees).  
As to claims 3, 11: Claims 3, 11 are dependent claims of claims 1 and 10 respectively. The prior art Wakata discloses claim limitation of at least one of the plurality of openings has a rectangular shape, an ellipse shape or a round shape (Figs. 4, 7, at least one of the plurality of openings has an ellipse shape or a round shape; ¶0062-0065).  
As to claim 55: Sang discloses the foldable display device further comprises a bending Page 28 of 32sensor unit disposed on the display layer, the bending sensor unit has a plurality of bending sensors, and the folding angle is sensed by the bending sensor unit 
As to claim 9: Claim 9 is a dependent claim of claim 1. The prior art Wakata further discloses claim limitation of at least one of the plurality of openings is disposed corresponding the foldable display portion (Fig. 7 shows at least one of the plurality of openings is disposed corresponding the foldable display portion). In addition, the same motivation is used as the rejection of claim 9.
20As to claim 13: Sang discloses the foldable display device further comprises a bending sensor unit disposed on the display layer, and the bending sensor unit has a plurality of bending sensors (Figs. 1-12, “a bending Page 28 of 32sensor unit 121” disposed on the display layer, the bending sensor unit has a plurality of bending sensors; ¶0010, 0016-0018, 0070-0074).

Claim(s) 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al (US 2016/0259514 A1) in view of WAKATA (WO 2018/061119 A1) as applied to claim 1 above, and further in view of HA et al (KR 20210014812 A).
As to claims 4, 12: Sang discloses the flexible display device comprises a deformation sensor (Fig. 1, the flexible display comprises “a deformation sensor 121”; Abstract).
 Sang and Wakata do not expressly disclose a deformation sensor is disposed corresponding to one of the plurality of openings. Ha teaches a flexible display device comprises a sensor is disposed corresponding to an opening (Figs. 1-2, “a flexible .

Claim(s) 6-7, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al (US 2016/0259514 A1) in view of WAKATA (WO 2018/061119 A1) as applied to claim 1 above, and further in view of LIN et al (WO 2019/218307 A1).
As to claims 6, 14: Sang and Wakata do not expressly disclose at least one of the plurality of bending sensors is composed of a first 15conductive layer and a second conductive layer which are separated from each other by an insulating layer. However, Lin teaches a flexible display comprises a bending sensor, wherein the bending sensor comprises a first conductive layer and a second conductive layer which are separated from each other by an insulating layer (Fig. 1, “a flexible display 30” comprises “a bending sensor 50”, wherein the bending sensor comprises “a first conductive layer 51” and “a second conductive layer 53” which are separated from each other by “an insulating layer 55”; Abstract, pg. 6). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sang and Wakata to have at least one of the plurality of bending sensors is composed of a first conductive layer and a second conductive layer which are separated from each other by an insulating layer as taught by Lin. The motivation would have been in order to adjust 
As to claims 7, 15: Claims 7, 15 are dependent claims of claims 6 and 14 respectively. The prior art Lin further discloses claim limitation of the first conductive layer includes a plurality of first conductive lines extending along a first direction, the second conductive layer includes a plurality of second conductive lines extending along a second direction different from the first direction, one of the plurality of bending sensors is defined by an overlapping portion of one of the plurality of first conductive lines and one of the plurality of second conductive lines together with the insulating layer corresponding to the overlapping portion (Figs. 1-7, the first conductive layer includes a plurality of first conductive lines extending along a first direction, the second conductive layer includes a plurality of second conductive lines extending along a second direction different from the first direction, one of the plurality of bending sensors is defined by an overlapping portion of one of the plurality of first conductive lines and one of the plurality of second conductive lines together with the insulating layer corresponding to the overlapping portion; pg. 6). In addition, the same motivation is used as the rejection of claims 7 and 15.

Claim(s) 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al (US 2016/0259514 A1) in view of WAKATA (WO 2018/061119 A1) and LIN et al (WO 2019/218307 A1), hereinafter Sangs as applied to claim 1 above, and further in view of OKAMOTO (JP 2018025768 A).
As to claims 8, 16: Sangs does not expressly disclose the display layer comprises a plurality of light emitting elements, and the plurality of bending sensors are not overlapped with the plurality of light emitting elements. However, Okamoto teaches a display device comprises a plurality of light emitting elements and a plurality of bending sensors (Figs. 1-4, “a display device 10” comprises “a plurality of light emitting elements 170-180” and “a plurality of bending sensors 130”; Abstract), wherein the plurality of bending sensors are not overlapped with the plurality of light emitting elements (Fig. 4 shows the plurality of bending sensors are not overlapped with the plurality of light emitting elements). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sangs to dispose the plurality of bending sensors in the display layer, wherein the plurality of bending sensors are not overlapped with the plurality of light emitting elements as taught by Okamoto. The motivation would have been in order to change the resistance of the first bend sensor in accordance with bending of the display portion in a convex direction and change the resistance of the second bend sensor in accordance with bending of the display portion in a concave direction (Okamoato: Abstract).

Response to Arguments
Applicant’s arguments filed on January 27, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/LIN LI/
Primary Examiner, Art Unit 2693